Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 03/04/20.  Claims 1 – 15 has been examined and pending. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by McMullen 20170329593.

Regarding claims 1 and 6, a controller comprising a processing resource in communication with a memory resource including instructions executable to:
detect initialization of an update installation to an operating system; initiate an overlay area; 
track update changes associated with the update installation in the overlay area 
[0036, see check override and install and operating system]; 


Regarding claim 2, the controller of claim 1, further comprising instructions executable to override a request to restart the operating system by capturing an application programming interface request at a particular layer of the operating system [0036, see override  and instant restart in 0038].

Regarding claim 3, the controller of claim 1, further comprising instructions executable to override a request to restart the operating system by refusing a system restart at a particular layer of the operating system [0036 – 0038].
Regarding claim 4, the controller of claim 1, further comprising instructions executable to execute update instructions associated with the changes saved to the overlay area as a background task (SEE Fig. 2 b and all associated text, see backup and kernel processes for background].
Regarding claim 5, the controller of claim 1, wherein the instructions are further executable to apply the saved changes as a package in an update to the operating system during a restart of the operating system [restart in 0038].

Regarding claim 7, the medium of claim 6, wherein the plurality of updates comprise a change to a file system associated with the operating system and a change to a system registry 

Regarding claim 8, the medium of claim 6, further comprising instructions executable to save the plurality of updates to the overlay area in response to completion of installation calculations associated with each of the plurality of updates [0038].

Regarding claim 9, the medium of claim 6, further comprising instructions executable to meter an amount of resources used by the processing resource while the plurality of updates are saved to the overlay area [0028 – 0038, see computing resources].

Regarding claim 10, a method, comprising: detecting initialization of an update installation of an operating system of a computing system; iteratively and as a background task:
providing read access to contents of the computing system during the update installation; recording operating system update changes to an overlay area [0036 -  0038, similar rationale in claim 1]; 
executing the recorded operating system update changes [0036 – 0038]; and 
saving the contents of the overlay area and the executed recorded operating system update changes as a package to be applied as an update to the operating system; and 
[0037, see changes in a root file ad back up] configuring the package in response to an OS restart [0036, see override and instant restart in 0038].

Regarding claim 12, the method of claim 10, further comprising redirecting read operations to the overlay area during update post configuration [0036 – 0038, shows overlay and updating].
Regarding claim 13, the method of claim 10, further wherein detecting initialization of the update installation comprises tracking execution of operating system services [0036 see detecting].

Regarding claim 14, the method of claim 10, wherein providing read access comprises allowing an operating system update to use an internal instruction set to determine which operating system component to update [0036 – 0038].

Regarding claim 15, the method of claim 10, wherein providing read access comprises allowing an operating system update to use an internal instruction set to determine how to update a particular operating system component [0036 – 0038, shows overlaying and updating the operating system as well as instructions and protecting and privileges as interpreted by Examiner].

Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192